Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-17-00691-CV

                  IN THE INTEREST OF C.S.-L.V., L.J.V., and C.C.V.

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-02681
                       Honorable Richard Garcia, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED March 14, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice